Case: 2:21-mj-00379-CMV Doc #: 1 Filed: 05/28/21 Page: 1 of 3 PAGEID #: 1

AO 91 (Rev. 14711) Crimsnal Complaint (modified by USAO for telephone ar other reliable electronic means)
—————— SSS = Ss ————

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

United States of America }
v. )
Taevontae S MOORE } Case No. J ; dny “37 9
)
)
— )
Defendani{s)

CRIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of _.. March 29,20 Ss inthe county of Franklin in the
Southern Districtof Ohio , the defendant(s) violated:
Code Section Offense Description
18 USC 922(9)(1) Knowingly Possess a Firearm by a Convicted Felon

Fhis criminal complaint is based on these facts:

SEE ATTACHED

% Continued on the attached sheet.

 

Coniplainant’s signature

Sworn to before me and signed in my presence.
Date: 05/28/2021 NAD i. » ie

Columbus Ohio CHELSEY M. VASCURA,

Printed name and

   

City and state:
Case: 2:21-mj-00379-CMV Doc #: 1 Filed: 05/28/21 Page: 2 of 3 PAGEID #: 2

AU YL {Kev 449) Crmunal Compliant

—

PROBABLE CAUSE AFFIDAVIT
Taevoniae S MOORE

I, Samuel Chappell, being duly sworn, depose and state that:

I.

I have been an Officer with the Columbus Division of Police (CPD) since 2007. I have been assigned to
the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) as a Task Force Officer (TFO) since
2017. As a result of my training and experience, I am familiar with state and federal laws pertaining to
firearms and narcotics violations, among other offenses.

This affidavit is being submitted in support of an application for a criminal complaint against
Taevontae S. MOORE for knowing he had been previously convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm, and the firearm was
in and affecting interstate and foreign commerce, In violation of 18 U.S.C. 922(g)(1) and 924(a).

The facts set forth within this affidavit come from the Affiant’s own personal involvement with
the investigation, as well as information provided by other law enforcement officers and reports.
The information outlined below does not contain all details or all facts of which I am aware
relating to this investigation but rather is provided for the timited purpose of establishing
probable cause that MOORE committed this offence.

On or about March 29, 2021 uniformed Columbus Division of Police officers on patrol
attempted to stop a silver 2008 Pontiac for traffic violations near 1313 St James Lutheran Lane.
The vehicle fled from the attempted traffic stop. Officers did not pursue the vehicle.

Officers then received a call that the male driver of a silver Pontiac had assaulted a woman at the
Roadway Inn located at 1313 St. James Lutheran Lane. Officers made physical contact with the
caller. The caller refused to personally identify themselves and did not wish to pursue charges,
but officers visually observed evidence of a physical assault, including bite marks on the eyelids
of the caller.

Officers located a silver Pontiac in the driveway of 3021 Wicklow Rd. Next to the vehicle was
Taevontae MOORE. Officers exited their cruiser and told MOORE to walk towards them.
MOORE began to back up and then he turned and ran away from Officers. Officers chased
MOORE on foot. Officers caught MOORE and placed him into handcuffs.

While conducting a search of MOORE, officers observed MOORE chewing on a plastic bag.
The baggie tore open and its contents, a white powder, spilled out. MOORE stated he was going
to overdose because he ingested 3 grams of fentanyl. During the search of MOORE, officers
found a scale, two glass pipes, and approximately $2,274.00 in US Currency. Officers obtained
medical aid for MOORE.

During an inventory of MOORE’s vehicle, officers found a FN 9mm handgun serial
GKS0166493 in the center console. Officers located a extended and loaded 9mm magazine ina
bag located in the rear of the vehicle. Officers found a small safe in the vehicle. Using keys
Case: 2:21-mj-00379-CMV Doc #: 1 Filed: 05/28/21 Page: 3 of 3 PAGEID #: 3

AU 91 (Rev. 3/99) Crinunal Complaint

SSS SSSR ———————————

 

 

PROSABLE CAUSE AFFIDAVIT
Taevontee S MOORE

10.

Ll.

12.

recovered from MOORE, officers opened the safe. Inside the safe officers found suspected
narcotics, narcotics paraphernalia, MOORE'’s Ohio ID card, and other paperwork belonging to
MOORE. Officers found another safe in the rear passenger area of the vehicle, Inside this safe,
officers found a toaded Ruger 22 caliber handgun serial 363-86361. A records search showed the

Ruger had been reported stolen.

MOORE was prohibited from possession of a firearm based upon having been previously convicted of
the following crime punishable by a term of imprisonment exceeding one year:

a. Franklin County Ohio Court of Common Pleas Case 15CR000698 for attempted for robbery.
b. Franklin County Ohio Court of Common Pleas Case 15CR0053357 for abduction.

Your Affiant confirmed via ATF resources that the aforementioned firearms seized from the vehicle
MOORE drove on or about March 29, 2021 were not manufactured in the State of Ohio and therefore
had previously traveled in interstate commerce to reach the State of Ohio.

The aforementioned offenses occurred in Franklin County, Ohio, in the Southern Judicial District of
Ohio.

Based on this information, your affiant believes probable cause exists that MOORE knowing he had
been previously convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed firearms, that is, a Ruger 22 caliber handgun serial 363-86361 and a FN 9mm
handgun serial GKS0166493 and the firearms were in and affecting interstate and foreign commerce, in
violation of Title 18, United States Code, 922(g)(1) and 924(a)(2).

gt —
mr

ATF TFO Samuel Chappell

Swom to and subscribed before me this day of Wy ty 5 al, toz ( Columbus,

Ohio. At Jn

CHELSEY M. VASCURA
US. MAGISTRATE JUDGE
